Exhibit 10.1

 

LOGO [g322887g0203071707213.jpg]

January 25, 2017

John T. Curnutte, M.D., Ph.D.

Dear John,

This letter sets forth the terms and conditions of your part-time employment
with Portola Pharmaceuticals, Inc. (“Portola” or the “Company”), effective
February 1, 2017.

Duties/Role

You will continue to serve as the Company’s Executive Vice President, Research
and Development, reporting to the CEO. However, your schedule will be 75% of a
regular full-time employee. You are expected to work from the Company’s
headquarters one week per month. For the remaining time, your schedule will be
Tuesday through Thursday, working from your home office.

Annual Salary

Your full-time salary will be adjusted to reflect your part-time schedule. Your
salary for your part-time role will be $334,178 per year, less payroll
deductions and all required withholdings.

Target Bonus

You will remain eligible for a target bonus equal to 45% of your annual,
part-time salary. Whether Portola awards bonuses for any given year, the
allocation of the bonuses, if awarded, will be in the sole discretion of the
Company as determined by its Board of Directors (the “Board”). If the Board
approves payment of bonuses for any given year, the bonus amounts generally will
be determined and paid within the first calendar quarter of the year based on
the prior year’s performance. If your employment terminates prior to the payment
of any bonus, then you will not have earned the bonus and will not receive any
portion of it.

Equity

Your existing equity awards will be unaffected by your change to part-time
status, and thus will continue to be governed in all respects by the governing
plan documents and equity award agreements. You will also remain eligible for
future grants, subject to the discretion of the Board.

Benefits

You will remain eligible for the Company’s standard benefits, subject to the
terms and conditions of such plans.

 

1



--------------------------------------------------------------------------------

The Company will continue to provide you with a monthly payment, less payroll
deductions and all required withholdings, in the net amount of $1,350.00, to
continue coverage of your personal retirement medical program.

Expense Reimbursement

The Company agrees to reimburse you for your hotel, transportation and meals for
each week that you work from the Portola Offices.

Confidentiality

You are required to continue to comply with the terms of your Proprietary
Information and Inventions Agreement.

Acknowledgements

Your employment with the Company shall remain at will, which means you may
terminate your employment with Portola at any time and for any reason whatsoever
simply by notifying Portola, and likewise, Portola may terminate your employment
at any time and with or without cause or advance notice. This at-will employment
relationship cannot be changed except in a writing signed by a Company officer.
Portola reserves the right, in its sole discretion, to adjust salaries,
incentive compensation, stock plans, employee benefits, job titles, locations,
duties, responsibilities and reporting relationships in accordance with
applicable laws.

This letter, together with the Proprietary Information and Inventions Agreement,
forms the complete and exclusive statement of agreement with Portola concerning
the subject matter hereof. The employment terms in this letter supersede any
other agreements or promises made to you by anyone, whether oral or written.
Changes in your employment terms, other than those changes expressly reserved to
the Company’s discretion in this letter, require a written modification signed
by an officer of Portola.

 

Yours truly,

/s/ William Lis

William Lis

Chief Executive Officer

 

Accepted:      

/s/ John Curnutte, M.D., Ph.D.

      1/30/2017                         John Curnutte, M.D., Ph.D.       Date

 

2